Citation Nr: 0025087	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to March 
1988.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The record reveals that in a May 2000 VA Form 21-4138 the 
veteran withdrew her claim for entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code.  Accordingly, this issue is no longer before the 
Board.


REMAND

The Board remanded the issues currently before the Board in 
January 1999 in order that copies of private medical records 
could be obtained.  Specifically, the RO was advised to 
review VA Forms 21-4142, Authorization and Consent to Release 
Information to the VA, already of record, which had been 
submitted at the time of the veteran's July 1998 personal 
hearing, and request relevant records from specified private 
physicians.  Such records have not been requested.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has found that a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet.App. 268 (1998).  In this regard, the 
Board notes that in February 1999 the RO sent the veteran 
additional copies of VA Form 21-4142 (medical release forms) 
for the private physicians and requested that she fill the 
forms out and return them to the RO so that VA could request 
copies of her private medical records.  The veteran did not 
return the forms.  However, it is again noted that such 
completed forms are already of record.  

In light of the above, the case is REMANDED to the RO for the 
following:  

1.  The RO should review VA Forms 21-
4142, submitted at the time of the 
veteran's July 1998 personal hearing, and 
request medical records from Dr. Mark 
Weber and Dr. James Bash, from 1992 until 
the present, relating to any treatment 
provided the veteran for left shoulder or 
right ankle disability.  

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal.  

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
her representative should be provided a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.  


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999)



